Citation Nr: 0942300	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to October 1944 
and from January 1945 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in June 2008, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's asbestosis is due to any 
incident or event in military service or is a result of 
exposure to asbestos in service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2006 rating 
decision, June 2006 SOC, January 2007 SSOC, April 2009 SSOC, 
and July 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the Veteran has not demonstrated any 
prejudicial or harmful error in VCAA notice. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

With regard to the duty to assist, the RO has obtained 
service treatment records and relevant postservice medical 
records and accorded the Veteran a VA examination.  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(d) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's military records show that while in active 
service with the Merchant Marines from July 1944 to October 
1944 he was a messman on the SS William J. Gray.  His service 
personnel records with the Marines show that he was 
transported on the USAT Monterey from October 21 to 25, 1945.  
There is an October 1945 letter of commendation stating that 
the Veteran performed duty with the ship's guard companies, 
guarding ships while at anchor or alongside piers in the 
Panama Canal Zone.  The records also show that the Veteran 
was transported on the USS Crescent City from February 17 to 
25, 1947.  

The service treatment records do not show any complaints, 
treatment or diagnoses related to any respiratory disorders.

Private treatment notes show that January 1999 X-rays 
indicated advanced pleural and parenchymal disease with 
superimposed acute infiltrate.  The pleural and parenchymal 
disease looked occupational in type, possibly silicosis or 
asbestosis.  The radiologist questioned on the report whether 
the Veteran had been a miner.  January 1999 pulmonary 
function testing showed moderate airway obstruction. 
At September 1999 treatment, R.S., M.D. noted that a chest X-
ray was abnormal and showed acute infiltrate in the right 
lung.  Chronic pleural parenchymal asbestosis was also shown.  
At November 1999 treatment Dr. S diagnosed the Veteran with 
chronic lung disease with asbestosis based on CAT scan images 
that showed pleural plaques and a suggestion of independent 
old granulomatous disease.  X-rays also showed calcified 
pleural plaque most consistent with asbestosis.  A December 
1999 chest X-ray was compared to a January 1993 X-ray, and it 
showed stable, chronic appearing changes of the chest 
consistent with a clinical history of asbestos exposure.  No 
superimposed active process was seen.  An August 2000 CT of 
the abdomen and pelvis with oral and IV contrast showed 
calcified pleural plaques suggesting exposure to occupational 
disease, most like asbestosis.  This was associated with 
minimal chronic obstructive pulmonary disease (COPD) changes 
at the base.  Dr. S diagnosed the Veteran with bronchitis, 
possible pneumonia, or COPD with asbestosis in January 2004.

April 2005 abdominal X-rays showed pleural plaquing in the 
chest suggesting prior exposure to asbestosis.  There was 
also a thickening of the bilateral pleura consistent with 
asbestosis or pneumoconiosis.  May 2005 X-rays from private 
treatment showed increased basal markings bilaterally that 
could be chronic, but pneumonitis could not be excluded, and 
calcified pleural plaques suggesting prior exposure to 
asbestos.

The Veteran indicated on the May 2006 Notice of Disagreement 
that the naval air station he was stationed at in the Panama 
Canal Zone had significant amounts of asbestos on beams and 
other structures.  He wrote in another May 2006 statement 
that the ships he was on in service were covered with 
asbestos material.

Dr. S wrote in July 2008 that the Veteran had chronic lung 
disease, pulmonary fibrosis and recurrent pneumonia with X-
ray readings consistent with asbestosis.  The Veteran also 
had progressive lung disease, although Dr. S noted that it 
had been slow over the last few years.  Dr. S continued that 
the Veteran reported being exposed to asbestos mainly while 
in the Merchant Marines and the Marines.  There had not been 
any recent or acute changes with the Veteran's respiratory 
status.  Dr. S's diagnoses of the Veteran included chronic 
lung disease, pulmonary fibrosis, asbestosis, and recurrent 
pneumonia.  He opined that the Veteran had had significant 
asbestos exposure and significant findings on his physical 
examination as well as in his medical history, including 
imaging studies, to warrant the diagnosis of asbestosis.

The RO attempted to verify the Veteran's alleged sources of 
in-service exposure to asbestos and the likelihood of his 
exposure.  The September 2008 response from the Navy 
indicated that the Bureau of Medicine and Surgery could not 
determine whether he was exposed to asbestos in service, 
although it was noted that asbestos was more likely used in 
the mid-1940s than at present.  While the response noted that 
the Naval Sea Systems Command or other components of the Navy 
could have the information sought, it was doubtful that they 
could provide actual exposure levels.

The Veteran wrote in July 2008 that asbestos was on the 
bulkhead in the bunk and other areas of the ship he served on 
in the Merchant Marines.  He also indicated that he began to 
smoke while in the Merchant Marines and stopped around 1980.  
The Veteran also wrote that after his service he became a 
plumber and retired at the age of 62, after which time he 
worked part time.  

In January 2009 the Veteran had a VA examination at which the 
examiner did not review his claims file.  The Veteran 
reported that after leaving the military he was a plumber 
until the age of 62, doing mainly residential repair work.  
The examiner noted the Veteran's description of his inservice 
duties as a messman or steward's mate second class in 1944.  
During service in the Canal Zone from 1945 to 1947 he lived 
in barracks on land and was on ships going back and forth on 
them while guarding them through the Panama Canal.  The 
examiner noted that there were no documented episodes of 
asbestos exposure in the history reported by the Veteran and 
that it did not appear that the Veteran worked directly with 
asbestos or that his job duties were specifically with 
asbestos.  The Veteran said this his lung problems began in 
the 1990s, that he has had pneumonia three to four times a 
year, and that he was hospitalized at least once a year for 
up to a week.  However, the Veteran could not remember when 
he was last hospitalized, and he stated that he received 
antibiotics for bronchitis in November 2008.  He did not 
report a diagnosis of COPD and said that he quit smoking in 
1976 after smoking a pack and a half per day for 32 years.

On examination, the chest was significant for bibasilar 
inspiratory crackles, and otherwise the lung fields were 
clear.  A chest X-ray showed fine reticular opacities at the 
bases consistent with pulmonary fibrosis in a UIP-type 
pattern with calcified pleura plaques.  The examiner felt 
that this could be consistent with a history of asbestos 
exposure.  A pulmonary function test did not indicate a 
restrictive pattern and therefore was not compatible with a 
diagnosis of asbestosis.  The examiner felt it was more 
likely that the Veteran was exposed to asbestos in his post-
service work as a plumber than in his active service.

Dr. S wrote in February 2009 that there was greater than a 50 
percent chance that his plural abnormality, i.e. asbestosis, 
was secondary to exposure during his active service.

In April 2009 the VA examiner reviewed the claims file and 
provided an addendum to his examination report.  He opined 
that it was conceivable that the Veteran had asbestosis, 
given the moderate restriction found on pulmonary function 
tests and scarring and honeycombing that was consistent with 
a restrictive disease.  The examiner noted that while the 
Veteran had ambient exposure to asbestos during his active 
service he had greater exposure in his post-service work as a 
plumber.  He noted that there were indications covering the 
time the Veteran was a plumber that asbestos products were 
widely used in residential and industrial plumbing which the 
Veteran would have had direct exposure to, which was much 
more significant than any ambient exposure in service.  The 
Veteran's history of smoking was also noted.  Since the 
Veteran demonstrated more of an obstructive process and was 
using medications that relieve his symptoms without much 
cough or sputum, the examiner felt that the Veteran 
demonstrated more of an obstructive picture than any 
asbestosis.  The examiner diagnosed the Veteran with COPD and 
asbestosis related pleural disease with CT scans and 
pulmonary function tests consistent with asbestosis.  Overall 
the examiner felt that the Veteran's asbestosis was not at 
least as likely as not related to his service, but was rather 
a manifestation of his 30 plus years in plumbing and 
accompanying exposure to asbestos.

The Veteran wrote in an April 2009 statement that in his 
career as a plumber he worked performing repairs, on new 
homes, and on homes being remodeled.  The exception was the 
first two years of his career when he dug ditches and laid 
and threaded pipes.  Thereafter, he did new and repair 
plumbing.  The Veteran also indicated that he ran a sewer 
machine and that he did not encounter asbestos as part of his 
work.

Dr. S wrote in May 2009 that the Veteran's smoking had likely 
played a part in his lung disease, but did not feel that this 
was the primary cause.  He felt that any damage from smoking 
would have reached a maximum level seven to ten years after 
quitting smoking 32 years ago.  Dr. S also noted that the 
Veteran reported no exposure to asbestos as a plumber.

The Veteran submitted a Federal appeals court decision and 
Board decisions related to asbestosis.  The Board notes that 
while the Board decisions show that the opinions of private 
physicians can be used to establish service connection for 
asbestosis, they are not of probative value because of 
variances in the fact patterns from the Veteran's claim.  
Furthermore, the Federal appeals court case related to 
workers' compensation law.  The Veteran also submitted 
general information on asbestos related disease that does not 
specifically relate to his case.  He submitted a print-out of 
a mesothelioma website addressing exposure to asbestos in the 
Merchant Marines.  

In a July 2009 statement the Veteran wrote that on the ships 
he served on asbestos fell off of the ceiling onto his bunk 
during the day and night.  Asbestos was used extensively 
aboard the ship for insulation purposes.  He reiterated that 
he was not exposed to asbestos in his work as a plumber.

The Board must note that, to whatever extent the Veteran's 
current respiratory disorders may be the result of his long-
term use of tobacco products, the law provides that, for 
claims filed after June 9, 1998, as in the instant case, 
service connection may not be granted for disability or death 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
Veteran's active service.  By the Veteran's own admission, he 
began to smoke during his service and continued to smoke a 
pack and a half a day for approximately 30 years afterwards.  
See 38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.300 (2009).  Dr. S wrote in May 2009 that the Veteran's 
smoking had likely played a part in his lung disease, 
although he did not feel that it was the primary cause.

The evidence of record shows that it is likely that the 
Veteran had at least ambient exposure to asbestos in service, 
and the medical evidence of record discussed above shows that 
the Veteran has been diagnosed with asbestosis.  However, the 
VA examiner opined that the Veteran's asbestosis was not at 
least as likely as not related to his service, but was rather 
a manifestation of his 30 plus years in plumbing and 
accompanying exposure to asbestos.  Dr. S opined in February 
2009 that there was greater than a 50 percent chance that the 
Veteran's plural abnormality, i.e. asbestosis, was secondary 
to asbestos exposure during his active service.  In May 2009, 
Dr. S noted that the Veteran reported no exposure to asbestos 
as a plumber and that smoking was not the primary cause of 
his lung disease.

Where the record contains both positive and negative evidence 
including addressing whether the Veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The Board finds that the VA examiner's opinion has greater 
probative value than Dr. S's opinions.  Dr. S's February 2009 
and May 2009 opinions did not factor in any possible post-
service exposure to asbestos.  In contrast, the VA examiner 
considered service versus post-service exposure to asbestos 
before concluding that asbestosis was not at least as likely 
as not related to the Veteran's service.  Thus, the VA 
examiner's examination was based on a substantially greater 
review and consideration of the facts and factors that formed 
a basis of his opinion.  The Board concludes that this 
warrants a conclusion that the VA examiner's opinion is far 
more probative than Dr. S.'s opinion.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his asbestosis is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
asbestosis requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

The Board also notes the Veteran's representative's October 
2009 assertion that the VA examiner did not provide citation 
for his opinion that the Veteran was exposed to asbestos in 
his work as a plumber.  Furthermore, he wrote that such an 
opinion was outside of the examiner's area of expertise.  
However, it is apparent that the examiner used his common 
knowledge as to sources of asbestos exposure in arriving at 
his conclusion and the Board concludes that it is within the 
VA examiner's expertise to conclude that the Veteran was 
exposed to asbestos during his many years as a plumber after 
service.  Moreover, the mesothelioma website submitted by the 
Veteran supports the conclusions of the examiner.  The print-
out submitted by the Veteran refers to those in the Merchant 
Marines who interact directly with the vessels' machinery, 
piping, engines, boilers and furnaces as especially 
susceptible to developing asbestos related disease.  Others 
on the vessel were, however, exposed to asbestos on a second-
hand basis.  As the Veteran was a messman in the Merchant 
Marines, this is consistent with the examiner's conclusion of 
inservice ambient exposure by the Veteran.  More 
significantly, although this information was not included in 
the print-out submitted by the Veteran, the web site also 
reports that pluming is an occupation subject to asbestos 
exposure, noting particularly that from the 1940s to the 
1980s plumbers were frequently exposed to asbestos on the job 
because asbestos products were widely used as insulation and 
to prevent condensation in plumbing systems.  This included 
plumbers working on residential or small commercial 
properties.  The website submitted by the Veteran supports 
the examiner's conclusion that the Veteran was exposed to 
asbestos in his postservice job from the 1940s to the 1980s, 
and the Board finds no merit in the argument that the 
examiner was precluded from making any conclusions as to 
asbestos exposure because he did not cite any source for his 
conclusion.  The examiner had sufficient knowledge to render 
an opinion.  His examination was thorough and his opinion was 
based on his medical knowledge.  The examination was adequate 
(see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and the 
opinion is highly probative.

The Board is aware that COPD has been diagnosed.  However, 
this was first shown more than 50 years after service and the 
Veteran has reported that he first noted pulmonary problems 
in the 1990s, thus refuting any continuity of respiratory 
symptomatology from service.  COPD was, therefore, not shown 
in service, and COPD has not been related to service by any 
examiner.   

As the evidence preponderates against the claim for service 
connection for asbestosis, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for asbestosis is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


